DETAILED ACTION
This is in response to the application filed on 2/24/2021 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1 and 18 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2021 and 5/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,223,317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a reconfigurable logic region with hardware to implement application logic and host logic, the host logic to receive a transaction from the application logic, determine whether the transaction violates one or more pre-determined rules, and based on the determination prevent the transaction from reaching a communication interface or forwarding the transaction to the communication interface, as are now included in independent claim 1, in combination with the other elements recited, which is not found in the prior art of record. 
The primary reason for the allowance of the claims in this application is the inclusion of the specific details of loading a host logic onto a reconfigurable logic region of a configurable hardware platform, receiving from a user via a control plane, a request to load configuration data into the reconfigurable logic region, the control plane sending a request to fetch the configuration data from a logic repository service, the control plane receiving the configuration data, and the control plane loading the configuration data onto the reconfigurable logic region to implement an application logic, as are now included in independent claim 18, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents to Davis 11099894, 10642492, 10338135 are also to Amazon with similar teachings.
U.S. Patents to Atta 10250572, 10162921, 10203967, 10963001 are also to Amazon with similar teachings.
U.S. Patents to Johnson 10326651, 10540186, 11115293, 11316733 are also to Amazon with similar teachings.
WIPO 2018195156 is also to Amazon with similar teachings.
WIPO 2019217931 teaches security rules for accessing a PLD.
U.S. Patent 9483282 teaches security rules for accessing an FPGA.
U.S. Patent 6867614 teaches encapsulated application, host interface, control interface, loading new configuration.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184